Citation Nr: 1537890	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-29 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the character of the appellant's discharge is a bar to receipt of VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The appellant was a member of the Michigan Army National Guard with active duty service from May 2006 to February 2008.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which found that the appellant's service from May 2006 to February 2008 was not honorable for VA purposes and rendered him ineligible for VA benefits.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's August 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to have a Board hearing at a local VA office.  The record reflects that in April 2015, the Veteran was sent a letter notifying him that a videoconference hearing before the Board was scheduled for June 8, 2015.  In May 2015, prior to the Veteran's hearing, a letter was received from the Veteran's grandfather, who indicated that the Veteran was currently incarcerated in a prison in Michigan and cannot attend the hearing.  The Veteran's grandfather indicated that the Veteran was expected to be there for one more year, and that he wanted to have his hearing postponed until he was released from prison.  In an August 2015 Informal Hearing Presentation, the Veteran's representative requested that the Veteran's hearing be postponed until at least February 2016 so that the Veteran could attend.  

38 C.F.R. § 20.700(a) provides that an appellant is entitled to a hearing if one is requested.  Moreover, pursuant to 38 C.F.R. § 3.103(c)(1), VA has procedures to accommodate incarcerated claimants who request a hearing (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, Ch. 4 sec. 1 (j) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. § 20.700  provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e).

As the Veteran has not withdrawn his hearing request, the Board finds that a remand is in order to determine whether his hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.  While VA does not have authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  In addition, and as noted, when a Veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  M21-1 MR, pt. I, ch.4, sec. 1(i)-(j).  VA is required to provide the Veteran with another opportunity for a hearing and alternatively, his representative may present witnesses and evidence on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted to clarify his anticipated release date from prison. 

2.  If the Veteran will be released within a reasonable time, then he should be scheduled for a videoconference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).

3.  If the Veteran remains incarcerated, take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claim.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO (either in person or via videoconference).  If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration  Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i).  The Veteran and his representative should be notified of the time and place to report for the hearing. 

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  38 C.F.R. § 20.700(b), (d)  (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf. 


If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.

4.  Thereafter, the matter on appeal should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




